DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Hsu et al. (US 20040203392 A1) teaches the detection system utilizes contiguous frequency bins in the FFT at similar energy levels to locate the ingress with the highest energy level and/or the highest bandwidth. The detection system sums the total energy and total bandwidth in contiguous frequency bins above a predetermined threshold (Hsu, Figs. 9-13 and Par. 104), performs envelope detection of the time domain captures to produce a baseband waveform of the ingress that provides power as a function of time (Hsu, Figs. 9-13 and Par. 105), calculates the rising and falling edges from the DC pulse waveform and then calculates pulse widths (Hsu, Figs. 9-13 and Par. 105). 
Mosler et. al. (US 20100282941 A1) teaches band-limited gradient operation removes the low frequencies and high frequencies detect the in the image, so that a predetermined band of frequencies are used to determine the edges (Mosler, Fig. 6 and Par. 49).
However, the prior art of record does not teach the combination of claimed elements “calculating a gradient on the set of data in the frequency domain; detecting the frequency edges of the signal by applying a threshold value to the gradient wherein a gradient in excess of the threshold value indicates a frequency edge; and determining a bandwidth of the signal based on the frequency edges; for each signal, estimate the bandwidth of that signal compared to the overall frequency band; and compile the estimated bandwidths of all of the plurality of telecommunication signals within the overall frequency band to determine a total band utilization of the plurality of telecommunication signals within the overall frequency band” as recited in independent claim 1 and independent claim 2.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cheng et al. (US 20120170808 A1) 
Mosler et al. US 20100282942 A1
Kleinbeck US 20200066132 A1
Kleinbeck et al. US 20190274112 A1
Dzierwa et al. US 20190072601 A1
Kolodziej et al. US 10812118 B2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/               Primary Examiner, Art Unit 2648       
8/22/2022